Allowance notice
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 9/30/21.
3.	The instant application is a division of 15/101,200, filed on 06/02/2016, now U.S. Patent 10,160,966, which is a national stage entry of PCT/EP2014/077168, International Filing Date: 12/10/2014, claiming foreign priority to 13197017.0, filed on 12/12/2013 in EPO.

Claim status
4.	In the claim listing of 9/30/21 claims 1, 3, 5 and 7-9 are pending in this application and are under prosecution. Claim 1 is amended. Claims 2, 4, 6 and 10-23 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 4).

Withdrawn Rejection and Response to the Remarks
5.	The previous rejection of claims 1, 3, 5, 9 and 23 under 35 USC 102(a)(1) as being anticipated by Feiglin has been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that neither Feiglin nor Collier teach or suggest a plurality of paramagnetic or magnetic beads embedded in a wax plug within the reaction vessel, wherein said beads have a coating for binding the probe (Remarks, pg. 6).
6.	The previous rejection of claim 7 under 35 USC 103 as being unpatentable over Feiglin in view of Collier and of claim 8 over Feiglin in view of Moschu have been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that neither Feiglin nor Collier teach or suggest a plurality of paramagnetic or magnetic beads embedded in a wax plug within the reaction vessel, wherein said beads have a coating for binding the probe (Remarks, pg. 6).

Examiner comments
7.	Claims 1, 3, 5 and 7-9 have been renumbered as claims 1-6 and presented in the same order as presented by the applicant.

Reasons for the Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
	The arts of the record taken alone or in combination do not specifically teach the limitation of a plurality of paramagnetic or magnetic beads embedded in a wax plug within the reaction vessel, wherein said beads have a coating for binding the probe.


Conclusion
9.	Claims 1, 3, 5 and 7-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634